DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
The instant application is a continuation of 15/941745 which claims benefit to two provisional applications, 62/479661 filed March 31, 2017 and 62/547559 filed August 8, 2017. These provisional applications do not provide written basis for all the claims. 62/479661 provides basis for claims 1-5, 7-8, 11, and 13-14. 62/547559 provides basis for claims 17-18, 20-21, and 23-24. The remaining claims find written basis in the instantly filed application itself that was filed on March 30, 2018.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 10, 12-15, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Asgari (previously cited) in view of Ferreira et al. (previously cited), Rai et al. (previously cited), Ramesh et al. (v), Klapper et al. (previously cited), Cataldo et al. (previously cited), the Olive Oil reference (previously cited), and Schroen (previously cited). 
Asgari teaches the production of thermoset particles that qualify as microparticles since they can range in size from 10 nm to 1000 m (see paragraph 112).  A thermoset 
Ferreira et al. teach the use of particles that contain a growth factor and are employed for drug delivery (see abstract and paragraph 4). The microparticles are composed of biocompatible and biodegradable polymers where poly(glycerol sebacates) are envisioned options (see paragraph 5).
Rai et al. teach that poly(glycerol sebacate) is a thermoset polymer envisioned for use in a number of biomedical applications including as an implanted drug delivery matrix (see page 1054 second column last paragraph and 1067 first column first-second paragraphs). The processing of poly(glycerol sebacate) is taught to employ a prepolymer made via heat induced polycondensation that is further heated to 120⁰C so as to induce crosslinking and a final curing (see page 1053 first column first-second full paragraphs and figure 1). The polymer has two melting points, the higher of which is 
Ramesh et al. teach the production of particles via an oil-in-oil emulsion of poly(caprolactone), a polyester similar to poly(glycerol sebacate) (see page 22 second column third full paragraph). Here a solution of ethanol, dichloromethane, and poly(caprolactone) is dispersed in olive oil (see page 22 second column third full paragraph). Klapper et al. further discuss oil-in-oil emulsions stressing the importance of solvent selection in order to achieve solubilization of a polymer of interest in the desired phase (see page 1191 second column first full paragraph) They highlight dissimilar solubility parameters as indicators of immiscibility and suitability for use in oil-in-oil emulsions (see page 1192 first column first paragraph and figure 1). Cataldo et al. discuss the solubility parameter calculation and detail its value for olive oil as approximately 16.5 MPa1/2 (see page 3 first column and table 1). The smoke point and boiling point of this oil are 190-204⁰C and 299⁰C, respectively (see Olive oil reference) Schroen details the constituent solubility parameters for ethanol, which yield an overall parameter of 26.5 MPa1/2 (see table 1).
.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen as applied to claims 1-4, 10, 12-15, and 25 above, and further in view of Lin et al. (previously cited) and Saralidze et al. (previously cited).
Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen render obvious the limitations of instant claim 1. The use of a needle to add poly(glycerol sebacate) prepolymer to the oil non-solvent is not detailed.
Lin et al. teach the production of polymer microparticles for drug delivery (see abstract). The microparticles are made by slowly adding a polymer solution with the drug into a stirred oil non-solvent via a needle (see page 640 last paragraph).
Saralidze et al. teach the preparation of polymer microspheres via various techniques that include the addition of a polymer or monomer containing fluid to another liquid in which it is immiscible (see abstract and figure 1). Dropwise addition of the polymer or monomer containing fluid into a heated oil provides the oil in a narrow vertical column while other immiscibility based particle preparation techniques can also employ a broader column or flask that may also include stirring (see figure 1).
.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen as applied to claims 1-4, 10, 12-15, and 25 above, and further in view of Yang et al. (previously cited).
Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen render obvious the limitations of instant claim 1. The stirring of the combination of olive oil and dispersed poly(glycerol sebacate) is not taught to occur via sonication.
Yang et al. detail the production of microparticles made via the combination of two immiscible phases (see paragraph 67). They list agitation techniques that were 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the poly(glycerol sebacate) prepolymer and olive oil via sonication instead of stirring in the method of Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen . This choice would have been obvious as the simple substitution of one mixing technique for another in order to yield a predictable outcome. Therefore claim 9 is obvious over Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, Shroen, and Yang et al.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen as applied to claims 1-4, 10, 12-15, and 25 above, and further in view of Aydin et al. (previously cited).
Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen render obvious the limitations of instant claim 1. The use of microwave radiation to heat the dispersed poly(glycerol sebacate) prepolymer microparticles is not detailed.
Aydin et al. teach the application of microwave radiation to cure poly(glycerol sebacate) (see page 503 second column first full paragraph). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ microwave heating as taught by Aydin et . 

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen as applied to claims 1-4, 10, 12-15, and 25 above, and further in view of Gabriele et al. (previously cited).
Asgari in view of Ferreira et al., Rai et al., Ramesh et al., Klapper et al., Cataldo et al., the Olive Oil reference, and Shroen render obvious the limitations of instant claim 1. The selection of poly(glycerol sebacate) urethane is not taught.
Gabriele et al. teach polymer implants (see abstract). The polymers envisioned include poly(glycerol sebacate) as well as poly(glycerol sebacate) urethane (see paragraph 33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select poly(glycerol sebacate) urethane as the poly(glycerol sebacate) because it is a derivative still susceptible to condensation crosslinking and known as an alternative to poly(glycerol sebacate) in implanted applications. Therefore claim 16 is obvious over Asgari in view of Ferreira et al., Rai et .
 
Claims 1-2, 4-7, 10, 12-13, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (previously cited) in view of Jain et al. (previously cited), Ferreira et al., Pacetti et al. (previously cited), Rai et al., and Asgari 
Wu et al. teach the generation of an oil-in-water-in-oil emulsion so as to produce microparticles composed of poly(lactide-co-glycolide) (PLGA) that are coated with alginate and contain the drug rifampicin for controlled release (see abstract; instant claims 6 and 12). An organic solution of PLGA is generated in which rifampicin is also dissolved (see page 7412 first column first-second paragraphs). This solution is dispersed through an aqueous solution of alginate into an organic solvent via adjacent capillary tips (see figure 1b; instant claims 4-7). The double emulsion particles are then collected in a calcium chloride solution to crosslink the alginate and left to permit the solvent for the PLGA to evaporate and harden the PLGA (see page 7412 first column second paragraph). The alginate layer slows the release of drug and reduces the initial burst from the PLGA microspheres (see figure 7). Poly(glycerol sebacate) is not taught as a polymer in the microparticles.
Jain et al. teach the production of drug releasing microspheres (see abstract). An oil-in-water-in-oil emulsion is generated, where the microsphere matrix is crosslinked by heating (see page 50 second column first-second paragraphs). More specifically, the inner oil-in-water emulsion is metered into the outer olive oil phase that is at 120⁰C while being stirred (see page 50 second column first-second paragraphs; instant claim 5). 

Rai et al. teach that poly(glycerol sebacate) is a thermoset polymer envisioned for use in a number of biomedical applications including as an implanted drug delivery matrix (see page 1054 second column last paragraph and 1067 first column first-second paragraphs). The processing of poly(glycerol sebacate) is taught to employ a prepolymer made via heat induced polycondensation that is further heated to 120⁰C so as to induce crosslinking and a final curing (see page 1053 first column first-second full paragraphs and figure 1). The polymer has two melting points, the higher of which is approximately 38⁰C (see page 1054 second column last paragraph). Rai et al. further detail imparting textural features upon a poly(glycerol sebacate) polymer matrix by casting it in a sucrose mold then removing the mold by submersion in water, thereby implying the insolubility of poly(glycerol sebacate) in water (see page 1068 second column first full paragraph).
Asgari teaches the production of thermoset particles that qualify as nanoparticles since they can range in size from 10 nm to 1000 m (see paragraph 112).  A thermoset resin is suspended as a melt in a solvent along with a surfactant and optionally, a crosslinking agent, then substantially completely crosslinked to produce a thermoset material, and then separated from the solvent (see paragraphs 32-34, 46, and 51-52; 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the particles of Wu et al. where poly(glycerol sebacate) is employed in place of PLGA. This modification would have been obvious because both polymers where known for use as drug delivery matrices and both were known in particle form when employed for drug delivery, as detailed by Pacetti et al. and Ferreira et al. The modification would have also been obvious as the simple substitution of one known element for another in order to yield a predictable outcome. In light of the ability of poly(glycerol sebacate) to crosslink and solidify due to the application of heat, it would have been obvious to use this mechanism to solidify the particles. Given the demonstration by Jain et al. of such a process being performed in an oil-in-water-in-oil emulsion, where the other oil phase is olive oil and the fact that their heating temperature is the same as that taught for crosslinking and solidifying poly(glycerol sebacate) prepolymer, it would have been obvious to employ olive oil as the outer oil phase. Specifically, the modified process of Wu et al. would combine a melted  

Claims 17-18, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Thorne (previously cited) in view of Snow (previously cited), Lear et al. (previously cited), and Zhang et al. (previously cited).
Thorne et al. teach the production of porous polymeric materials made by dielectric heating of an arrangement of polymer particles such that they adhere at their points of contact (see column 1 lines 11-21; instant claim 17). Thermoset polymers are explicitly envisioned (see column 1 lines 18-21). Thorne et al. teach the process as a simpler alternative to those otherwise known for generating porous polymer including the incorporation of a soluble component which is subsequently leached from the solidified polymer (see column 1 lines 39-42). The process of Thorne et al. is taught as 
Snow teaches dielectric heating as the most realistic means of preheating thermoset resin for molding (see page 1 second paragraph). Microwave heating is taught as a variety of dielectric heating to employ with these materials (see page 1 second paragraph; instant claim 18).
Lear et al. teach the production of a porous polymeric article by partially curing a polymer resin into a solid, comminuting the resin, then forming the partially cured particles into a predetermined shape and sintering the particles (see column 1 lines 53-68; instant claim 17). The comminution process is taught to yield a powder with a particle size between 45 and 250 m (see column 3 lines 49-54; instant claim 21). The sintering is taught to occur due to further curing of the polymer (see column 4 lines 20-23; instant claims 17 and 21).
Zhang et al. teach the production of a porous poly(glycerol sebacate) matrix for tissue engineering (see abstract). They teach poly(glycerol sebacate) to be a thermoset polymer (see page 119 first column first partial paragraph). The process employed prepares a poly(glycerol sebacate) prepolymer which is a partially cured form of poly(glycerol sebacate) (see page 119 second column first partial paragraph). This prepolymer is combined with sodium chloride particles, poured into a mold, and cured at 140⁰C (see page 120 first column first paragraph). Subsequently, the solidified mass is 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a porous poly(glycerol sebacate) matrix for tissue engineering by preparing a pre-polymer of poly(glycerol sebacate) that is partially cured into a solid then ground into microparticles that are them formed into the desired shape and sintered/cured into a solid mass (see instant claims 17, 20-21, and 24). This method is obvious from the cited teachings because Zhang et al. demonstrate the desire for a porous scaffold composed of poly(glycerol sebacate). Thorne teaches the production of a porous scaffold from thermoset polymer particles that are sintered together via dielectric heating as an improvement over the poragen leaching technique employed by Zhang et al. Further, poly(glycerol sebacate) is a thermoset polymer and the general methodology was already known in the prior art as detailed by Lear et al. In addition, the selection of microwave heating as the variety of heating would have been obvious given that it was a type of dielectric heating taught for heating thermoset resins (see instant claim 18). Therefore claims 17-18, 20-21, and 24 are obvious over Thorne in view of Snow, Lear et al., and Zhang et al.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Snow, Lear et al., and Zhang et al. as applied to claims 17-18, 20-21, and 24 above, and further in view of Rai et al. 
, Lear et al., and Zhang et al. render obvious the limitations of instant claim 17. The inclusion of a controlled release agent is not explicitly taught.
Rai et al. teach that poly(glycerol sebacate) is a thermoset polymer envisioned for use in a number of biomedical applications including as an implanted drug delivery matrix (see page 1054 second column last paragraph and 1067 first column first-second paragraphs).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include a drug, as taught by Rai et al., in the matrix of Thorne in view of Snow, Lear et al., and Zhang et al. This modification would have been obvious as the application of the same technique to a similar product in order to yield the same improvement. Therefore claim 22 is obvious over Thorne in view of Snow, Lear et al., Zhang et al., and Rai et al.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Thorne in view of Snow, Lear et al., and Zhang et al. as applied to claims 17-18, 20-21, and 24 above, and further in view of Noble (previously cited). 
Thorne in view of Snow, Lear et al., and Zhang et al. render obvious the limitations of instant claim 17. A hollow spherical shape for the tissue engineering scaffold is not detailed.
Noble teaches that a hollow spherical shape with a porous wall is useful for tissue engineered implants for the eye socket (see paragraphs 2-5). The constituent materials can be any polymer that is suitable for implantation and are envisioned to 
As a particular shape that is known for a porous polymer scaffold implant employed for tissue engineering, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hollow sphere as the shape for the scaffold made in the method of Thorne in view of Snow, Lear et al., and Zhang et al. Therefore claim 23 is obvious over Thorne in view of Snow, Lear et al., Zhang et al., and Noble.

Claims 17, 20-21, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Shin et al. (previously cited), Lear et al., and Rai et al.
 Zhang et al. teach the production of a porous poly(glycerol sebacate) matrix for tissue engineering (see abstract). They teach poly(glycerol sebacate) to be a thermoset polymer (see page 119 first column first partial paragraph). The process employed prepares a poly(glycerol sebacate) prepolymer which is a partially cured form of poly(glycerol sebacate) (see page 119 second column first partial paragraph). This prepolymer is combined with sodium chloride particles, poured into a mold, and cures at 140⁰C (see page 120 first column first paragraph). Subsequently, the solidified mass is soaked in water to remove the sodium chloride and then freeze dried (see page 120 first column first paragraph). Zhang et al. do not teach sintering poly(glycerol sebacate) particles to generate their scaffold.

Lear et al. teach the production of a porous polymeric article by partially curing a polymer resin into a solid, comminuting the resin, then forming the partially cured particles into a predetermined shape and sintering the particles (see column 1 lines 53-68; instant claim 17). The comminution process is taught to yield a powder with a particle size between 45 and 250 m (see column 3 lines 49-54; instant claim 21). The sintering is taught to occur due to further curing of the polymer (see column 4 lines 20-23; instant claim 21).
Rai et al. teach that poly(glycerol sebacate) is a thermoset polymer envisioned for use in a number of biomedical applications including as an implanted drug delivery matrix (see page 1054 second column last paragraph and 1067 first column first-second paragraphs). The processing of poly(glycerol sebacate) is taught to employ a prepolymer made via polycondensation induced by heating that is further heated to 120⁰C so as to induce crosslinking (see page 1053 first column first-second full paragraphs and figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prepare a porous poly(glycerol sebacate) matrix for tissue engineering by preparing a pre-polymer of poly(glycerol sebacate) that is partially cured into a solid then ground into microparticles that are them formed into the desired shape and sintered/cured via heating into a solid mass (see instant claims 17, .

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Shin et al., Lear et al., and Rai et al. as applied to claims 17, 20-21, and 24 above, and further in view of Mallouk et al. (previously cited). 
Zhang et al. in view of Shin et al., Lear et al., and Rai et al. render obvious the limitations of instant claim 17. The use of convective heating is not explicitly detailed.
Mallouk et al. teach a convection oven as a heating device employed to sinter a particulate material into a solid form for tissue growth (see abstract and column 4 lines 3-33).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select the convection oven of Mallouk et al. as the device employed to heat and sinter the solid mass of Zhang et al. in view of Shin et al., Lear et al., and Rai et al. This modification would have been obvious because this particular heating device was known for this role while a generic heating device was .

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. in view of Shin et al., Lear et al., and Rai et al. as applied to claims 17, 20-21, and 24 above, and further in view of Noble. 
Zhang et al. in view of Shin et al., Lear et al., and Rai et al. render obvious the limitations of instant claim 17. A hollow spherical shape for the tissue engineering scaffold is not detailed.
Noble teaches a hollow spherical shape with a porous wall is useful for tissue engineered implants in the eye socket (see paragraphs 2-5). The constituent materials can be any polymer that is suitable for implantation and are envisioned to include polyesters (see paragraph 51). The wall of the sphere maybe thermally processed and generated from two half spheres that are secured to one another (see paragraphs 6 and 44).
As a particular shape that is known for a porous polymer scaffold implant employed for tissue engineering, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to select a hollow sphere as the shape for the scaffold made in the method of Zhang et al. in view of Shin et al., Lear et al., and Rai et al.  Therefore claim 23 is obvious over Zhang et al. in view of Shin et al., Lear et al., Rai et al., and Noble.

Double Patenting
In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-2 and 10-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217.
 Although the claims at issue are not identical, they are not patentably distinct from each other because both recite a method of forming cured poly(glycerol sebacate) microparticles. The microparticles are formed by suspending the polymer in a phase incompatible liquid then curing the microparticles. The polymer is not recited to contain photoinitiators or photo-induced crosslinker. The same varieties of poly(glycerol 

Claim 4 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217 as applied to claims 1-2 and 10-16 above, and further in view of Asgari. 
Claims 2-10 of U.S. Patent No. 10,556,217 recite the limits of instant claim 1. Metering of the poly(glycerol sebacate) into the phase incompatible liquid and shear mixing are not detailed.
Asgari teaches the production of thermoset particles that qualify as microparticles since they can range in size from 10 nm to 1000 m (see paragraph 112).  A thermoset resin is suspended as a melt in a solvent along with a surfactant and optionally, a crosslinking agent, then substantially completely crosslinked to produce a thermoset material, and then separated from the solvent (see paragraphs 32-34, 46, and 51-52). When the thermoset can be sufficiently crosslinked via the application of heat or radiation, the crosslinker can be omitted (see paragraph 83; instant claim 13). The particles are envisioned to be employed for a variety of applications, including drug delivery and are taught to include functional additives in the thermoset polymer (see paragraphs 86, 97-98, and 124). An example is provided where a thermoset resin is slowly added to an aqueous surfactant solution while continuously stirring (see example 1; instant claims 4 and 7).
.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217 in view of Asgari as applied to claim 7 above, and further in view of Yang et al. 
Claims 2-10 of U.S. Patent No. 10,556,217 in view of Asgari render obvious the limitations of instant claim 1, where stirring is employed in the method. The stirring of the combination of phase incompatible and dispersed poly(glycerol sebacate) is not taught to occur via sonication.
Yang et al. detail the production of microparticles made via the combination of two immiscible phases (see paragraph 67). They list agitation techniques that were known to the artisan of ordinary skill for such processes and they include stirring, sonication, vortexing, rocking, and vibration (see paragraph 67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to mix the poly(glycerol sebacate) and phase incompatible liquid via sonication instead of stirring in the method of the modified patented claims. This choice would have been obvious as the simple substitution of one mixing technique for another in order to yield a predictable outcome. Therefore claim 10 .

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2-10 of U.S. Patent No. 10,556,217 as applied to claims 1-2 and 10-16 above, and further in view of Lin et al. and Saralidze et al. 
Claims 2-10 of U.S. Patent No. 10,556,217 render obvious the limitations of instant claim 1. The use of a needle to add poly(glycerol sebacate) prepolymer to the phase incompatible liquid is not detailed.
Lin et al. teach the production of polymer microparticles for drug delivery (see abstract). The microparticles are made by slowly adding a polymer solution with the drug into a stirred oil non-solvent via a needle (see page 640 last paragraph).
Saralidze et al. teach the preparation of polymer microspheres via various techniques that include the addition of a polymer or monomer containing fluid to another liquid (see abstract and figure 1). Dropwise addition of the polymer or monomer counting fluid into a heated oil provides the oil in a narrow vertical column while others may employ a broader column or flask that may also include stirring (see figure 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ a needle as taught by Lin et al. to provide the addition of poly(glycerol sebacate) into the phase incompatible liquid claims 2-10 of U.S. Patent No. 10,556,217. This modification would have been obvious as the simple substitution of one known element for another in order to yield a predictable outcome (e.g., specific technique to slowly add vs. generic technique to slowly add). Further, .

Response to Arguments
Applicant's arguments filed February 9, 2021 have been fully considered but they are not persuasive. In light of the amendment, the objection to the specification is withdrawn. 

Regarding rejections over Asgari in view of others:
 The applicant argues that the cited combination of references does not suggest that the artisan of ordinary skill would have found it obvious that PGS would form an oil in water emulsion in olive oil. The rejection does not make such a suggestion. The rejection argues that an oil-in-oil emulsion is obvious from the teachings of the combined references. Furthermore, the applicant provides no reason why the prior art is insufficient to support the rejections. The cited references detail that PGS is insoluble in water, but soluble in ethanol and points out that solubility is often described by the proximity of two components’ solubility parameters to one another. Components with values that are close to one another are soluble and those that are far apart are insoluble. Asgari already demonstrate that a blend of ethanol and dichloromethane is insoluble in olive oil and can be dispersed into this oil to form an emulsion. They employ polycaprolactone dissolved the ethanol and dichloromethane. Given that both 
The applicant also argue that one of ordinary skill would not expect PGS to crosslink and thermoset like the linear poly(caprolactone) polymer because of their structural differences. Such an expectation is not necessary in order to support the prima facie case of obviousness because Rai et al. already teach that PGS is a thermoset polymer that can be crosslinked via the application of heat, thus the conditions needed for PGS crosslinking were already known. The applicant argues that 
The applicant’s arguments against the rationale of obviousness based upon applying the particle preparation technique of Asgari to PGS is the basis of all its arguments against all the rejections that are based upon Asgari in view of others. The remaining arguments against the contribution of additional individual cited references note that none of them teach the totality of the claimed method.

Regarding rejections over Wu et al. in view of others:
The applicant argues that the curing conditions of PLGA and PGS are not interchangeable, thus the two polymers are not exchangeable for one another in the method of production detailed by Wu et al. The teachings of Jain et al. and Rai et al. when combined with those of Wu et al. show that the artisan of ordinary skill would have been aware of how to go about curing PGS in the system employed by Wu et al. to make PLGA particles and expected it to work. This is because an oil-in-water-in-oil emulsion, as in Wu et al., is taught by Jain et al. to facilitate curing the microparticles in the emulsion via heat at a temperature that was also known to cure PGS. Further the desire for PGS microparticles was also established by the cited prior art. The applicant argues that PGS and poly(caprolactone) have structural differences and for this reason 

Regarding rejections over Thorne in view of others:
The applicant argues that Thorne teaches away from sintering and stimulating PGS microparticles in a three-dimensional arrangement, but do not point to anything in particular in Thorne et al. that directs the artisan away from such a process.

Regarding rejections over Zhang et al. in view of others:
The applicant argues that as a result of the properties of PGS discussed in the specification and the fact that it is different than the phenolic resin of Lear et al., the artisan of ordinary skill would believe that PGS would not form a scaffold via sintering. The applicant points to no specific discussion in the disclosure of PGS properties nor how it would negate or outweigh the fact that PGS is a thermoset known to cure due to heat application, was desirable in the form of a porous matrix, and the known process of generating a porous scaffold by sintering polymer particles as detailed by the cited prior art.

Regarding the double patenting rejections:
	The applicant’s acknowledgement of the rejections is noted. The applicant is reminded that 37 CFR 1.111(b) details that the reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed every ground of objection and rejection in the prior Office action. The reply must present arguments pointing out the specific distinctions believed to render the claims, including any newly presented claims, patentable over any applied references.  

Conclusion
	No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
    Any inquiry concerning this communication or earlier communications from the                                                                                                                                                                                            examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506.  The examiner can normally be reached on Mon-Fri 8-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CARALYNNE E HELM/Examiner, Art Unit 1615                                                                                                                                                                                                        
/Robert A Wax/Supervisory Patent Examiner, Art Unit 1615